If the question here was whether those who chose this Nassau County Grand Jury had deliberately, consciously, and conspiratorially in the manner of the Ku Klux Klan, refused to let Negroes sit as grand jurors, I would, respecting the limits of our jurisdiction, have to agree that we are bound by the findings below that nothing of the sort was here proven. But that is not the question at all. We are bound, by the Federal Constitution as interpreted in Smith v. Texas (311 U.S. 128) in many other Supreme Court decisions, and in our own People v.Prior (294 N.Y. 405, 411, 422) to strike down an indictment when there has been systematic exclusion from the grand jury of any identifiable special group. Invalidity of an indictment, under those cases, results not only from active, conscious-planned exclusion but from following, or *Page 133 
failing to change, for any reason or no reason at all, a "course of conduct" which in fact and whatever be the actual intent of its administrators, operates "to discriminate in the selection of jurors on racial grounds" (Hill v. Texas, 316 U.S. 400, 404). That there were in Nassau County numerous Negroes qualified for grand jury service is here admitted. That the system followed in Nassau County for decades kept all such Negroes off grand juries, including the grand jury which indicted appellant, is plain from this record. This indictment was therefore void and the judgment should be reversed and the indictment dismissed (see Patton v.Mississippi, 332 U.S. 463, 466, 468, 469; 58 Yale L.J. 283; 49 Col. L. Rev. 211). Only by so holding, I believe, can we obey the Federal Constitution and our own State's fixed policy (see Civil Rights Law, § 13).